DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
The following is an Examiner’s statement of reasons for allowance:
Claims 1-18 and 21-22 are allowed as the cited prior art does not teach or reasonably suggest Applicant’s invention. 
The claim language provided in Applicant’s amendment and the Remarks (dated 03 May 2022) in response to the Office Action (dated 03 February 2022) distinguish Applicant’s invention over the cited prior art that accompanied the Office Action. The various claimed limitations mentioned in the claims are not taught or suggested by the prior art taken either singly or in combination, with emphasis that it is each claim, taken as a whole, including the interrelationships and interconnections between various claimed elements make them allowable over the prior art of record.  In particular, none of the cited prior art teaches or reasonably suggests: 

“A system for generating a foveated display, the system comprising: 
a first light emitter located within a wearable device used by a user, wherein the first light emitter is configured to emit a non-visible light directed to an eye of the user wearing the wearable device; 
a light detector located within the wearable device, wherein the light detector is configured to detect the non-visible light as reflected from the eye; 
a processor associated with the wearable device is configured to determine a gaze location of the eye based on detected reflection of the non- visible light; and 
a second oscillating light emitter located within the wearable device, wherein the second oscillating light emitter is configured to transmit visible light pulses along a plurality of scan lines to an area proximate to the gaze location of the eye such that the visible light pulses form an image on lens of the wearable device, which is visible to the eye, wherein each visible light pulse corresponding to a pixel of the image, 
wherein, while the second oscillating light emitter is transmitting the visible light pulses towards the eye, the first light emitter is further configured to continuously emit the non-visible light directed to the eye, the light detector is further configured to continuously detect the non-visible light as reflected from the eye, the processor is further configured to continuously determinePage 2 of 11Application No. 17/050,434 Reply to Office Action of February 03, 2022the current gaze location of the eve of the user based on the non-visible light detected by the light detector, and the second oscillating light emitter is further configured to dynamically adjust pixel resolution at a portion of the lens in line with the current gaze location of the eye of the user, and wherein, as the gaze location changes, a high fidelity resolution seamlessly moves from one region of the lens to a new region of the lens; and 
wherein the processor is further configured to modulate the visible light pulses based on the current gaze location of the eye, wherein the visible light pulses are continuously modulated such that a time interval between the visible light pulses at the current gaze location of the eye is  shorter than the time interval between the visible light pulses at non-gaze locations of the eve of the user such that a pixel pitch of the image at the gaze location is shorter than the pixel pitch of the image at the non-gaze locations.”

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Bryan Earles whose telephone number is (571)272-4628.  The examiner can normally be reached on Monday-Friday at 8am-5pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Boddie can be reached on (571)272-0666.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Bryan Earles/
Primary Examiner, Art Unit 2625